ITEMID: 001-23834
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: RINGEL v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms Helena Ringel, is an Swedish national, who was born in 1933 and lives in Uppsala. She was represented before the Court by Mr M. Axen, a lawyer practising in Uppsala.
The facts of the case, as submitted by the applicant, may be summarised as follows.
By a decision of 9 June 1992 the Social Insurance Office (försäkringskassan; hereinafter “the Office”) of the County of Uppsala granted the applicant a life annuity (livränta) under the Act on Industrial Injury Insurance (Lagen om arbetsskadeförsäkring, 1976:380; hereinafter “the 1976 Act”). The amount on the basis of which the annuity was to be calculated – corresponding to the applicant's expected annual income had she continued to work – was fixed at 220,000 Swedish kronor (SEK). The applicant appealed against the Office's decision and the County Administrative Court (länsrätten) of the County of Uppsala, by a judgment of 28 March 1993, raised the amount in question to SEK 252,800. The applicant made a further appeal to the Administrative Court of Appeal (kammarrätten) in Stockholm. The National Social Insurance Board (Riksförsäkringsverket) also appealed. Whereas the applicant had not requested an oral hearing at first instance, she asked the appellate court to hold one. However, the appellate court refused the request, finding that a hearing was not necessary. By a judgment of 5 November 1996 it found in favour of the Board and thus quashed the appealed judgment and upheld the Office's decision. On 10 March 1998 the Supreme Administrative Court (Regeringsrätten) refused the applicant leave to appeal.
On 10 September 1993 the Office decided that the above amount should be fixed at SEK 258,100 for the period 1 December 1992 – 30 November 1995.
By a decision of 8 November 1995 the Office fixed the amount at SEK 244,000 for the following period. The applicant, assisted by legal counsel, appealed to the County Administrative Court and claimed that the amount should be fixed at SEK 258,000.
By a judgment of 23 February 1998 the court upheld the Office's decision, finding that the Office had correctly estimated the applicant's expected income at the time of the appealed decision. The court did not hold an oral hearing, nor did the applicant request one.
The applicant appealed to the Administrative Court of Appeal. By a letter of 2 March 2000 she requested that the appellate court hold an oral hearing at which she wished to make oral submissions. It appears from the wording of the letter that the request was for a hearing to be held if the court were to examine the case on the merits.
On 15 March 2000 the Administrative Court of Appeal refused leave to appeal. On 16 October 2002, following a further appeal, the Supreme Administrative Court also refused leave to appeal.
All gainfully employed persons working in Sweden are insured against industrial injuries in accordance with the 1976 Act. Anyone who is put on the sick-list as a result of an industrial injury and who is insured under the Social Insurance Act (Lagen om allmän försäkring, 1962:381) is entitled to the same per diem benefit from the ordinary sickness insurance (social insurance) during the first 90 days as if he or she had been sick for a reason other than an industrial injury. When 90 days have passed, the insured person is entitled to a per diem sickness benefit in accordance with the 1976 Act (industrial injury insurance), if his or her ability to carry on with gainful employment is reduced by at least 25% (50% prior to 1 July 1990). After the period of sickness has come to an end and the insured person is no longer on the sick-list, he or she is entitled to a life annuity if the capacity for gainful employment is reduced by at least one fifteenth. In order to calculate the annuity, an amount corresponding to the expected annual income is fixed.
A decision by the Social Insurance Office under the 1976 Act may be appealed against to the County Administrative Court and from there on to the Administrative Court of Appeal and the Supreme Administrative Court.
The procedure in the administrative courts is governed by the provisions of the Administrative Court Procedure Act (Förvaltningsprocesslagen, 1971:291; hereinafter “the 1971 Act”). Section 9 provides:
“The proceedings are in writing.
An oral hearing may be held in regard to a certain issue, when there is reason to assume that that would be to the benefit of the proceedings or the speedy determination of the case.
In the Administrative Court of Appeal and the County Administrative Court an oral hearing shall be held if requested by an individual party to the proceedings, unless it is unnecessary or there are particular reasons against holding a hearing.”
The possibility for an individual party to obtain an oral hearing on request under those circumstances is not available in the proceedings before the Supreme Administrative Court.
According to the preparatory documents to the 1971 Act, an oral hearing can be a valuable complement to the written proceedings and may benefit the examination of a case in two situations in particular: firstly, when it is necessary to hear a witness, an expert or a party or when it is difficult for a party to present the case in writing and, secondly, when different positions in the case need to be sorted out in order to eliminate unnecessary or pointless issues of dispute. In the latter case, the oral hearing takes on a preparatory character. It was stressed, however, that an oral hearing should not to be seen as an alternative to the written procedure but as a complement to it (see Government Bill 1971:30, p. 535).
It was further stated, in respect of the third paragraph of section 9, that a party's request for an oral hearing should be given great consideration. However, such a request should not have a decisive influence on the matter, as the question whether an oral hearing is necessary is to be determined primarily on the basis of the available information in the case. Still, other circumstances may be of relevance, for instance the importance for the party of the matter at stake or the possibility that an oral hearing could enhance the party's understanding of a future decision in the case. Nevertheless, if the case is of a trivial character or the costs of an oral hearing would be disproportionate to the values at stake in the case, there could be reason not to hold an oral hearing (p. 537).
